DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 11, the prior art does not disclose or render obvious   a first rotation axis and a light splitting element, wherein, the first rotation axis is connected to the light splitting element, and the light splitting element is driven to rotate around the first rotation axis; and the light splitting element is disposed on a transmission path of the first laser beam, and the light splitting element has at least one transmitting region and at least one reflecting region; the light combining element is located on the transmission path of the first laser beam and a transmission path of the second laser beam, when the light splitting element rotates around the first rotation axis, the first laser beam is guided by the reflecting region of the light splitting element and then passes through the light combining element to form a first color light during the first time period, the second laser beam passes through the light combining element to form a second color light during the second time period and the fourth time period, the first laser beam forms a third color light by the wavelength conversion module and the light combining element after passing through the transmitting region of the light splitting element during the third time period, and the first color light, the second color light and the third color light from the light combining element form the illumination beam; and a first intermediate region and a second intermediate region are provided between the at least one transmitting region and the at least one reflecting region, and the first intermediate region and the second intermediate region respectively cut into the transmission path of the first laser beam during the second time period and the fourth time period.
The closest prior art of record, Fujita, discloses a projection apparatus (see fig.1), comprising an illumination system, at least one light valve (5 in fig.1) and a projection lens (see fig.1, 7), wherein the illumination system is configured to provide an illumination beam and comprises an illumination system for providing an illumination beam, the illumination system comprising: a first laser light source (see 10 in fig.9A), a second laser light source (see 11 in fig.9A), a wavelength conversion module (see 14 in fig.4A), a rotatable light splitting module (see 15 in fig.9A), and a light combining element (DM3, DM4 in fig.9A), wherein, the first laser light source provides a first laser beam in a first time period and a third time period (see blue in fig.5C); the second laser light source provides a second laser beam in a second time period and a fourth time period (see red in fig.5C); the wavelength conversion module (see the light incident on 14 in fig.9A) is located on a transmission path of the first laser beam; the rotatable light splitting module (see 15) comprises: a first rotation axis and a light splitting element, wherein, the first rotation axis is connected to the light splitting element, and the light splitting element is driven to rotate around the first rotation axis; and the light splitting element is disposed on a transmission path of the first laser beam (see the location of 15), and the light splitting element has at least one transmitting region and at least one reflecting region; and the light combining element is located on the transmission path of the first laser beam and a transmission path of the second laser beam (see configuration of fig.9A), when the light splitting element rotates around the first rotation axis, the first laser beam is guided by the reflecting region of the light splitting element and then passes through the light combining element to form a first color light during the first time period (see the reflection of 50 in fig.9A), the second laser beam passes
through the light combining element to form a second color light during the second time period and the fourth time period (see 11 and fig.5C), the first laser beam forms a third color light by the wavelength conversion module and the light combining element after passing through the transmitting region of the light splitting element during the third time period, and the first color light, the second color light and the third color light from the light combining element form the illumination beam (see the operation of fig.5C and see the para. of Embodiment 7); the at least one light valve (see 5 in fig.1) is located on a transmission path of the illumination beam, and is configured to convert the illumination beam into an image beam (see fig.1); and the projection lens (see fig.1, 7) is located on the transmission path of the image beam, and is configured to project the image beam out of the projection apparatus.
	Fujita does not disclose wherein a first intermediate region and a second intermediate region are provided between the at least one transmitting region and the at least one reflecting region, and the first intermediate region and the second intermediate region respectively cut into the transmission path of the first laser beam during the second time period and the fourth time period.
	Claims 2, 4-9,12, and 14-19 are allowed as they depend from an allowed claim.

	With respect to claims 10 and 20, the prior art does not disclose or render obvious the rotatable light splitting module comprises: a first rotation axis and a light splitting element, wherein, the first rotation axis is connected to the light splitting element, and the light splitting element is driven to rotation around the first rotation axis; and the light splitting element is disposed on a transmission path of the first laser beam, and the light splitting element has at least one transmitting region and at least one reflecting region; and the light combining element is located on the transmission path of the first laser beam and a transmission path of the second laser beam, when the light splitting element rotates around the first rotation axis, the first laser beam is guided by the reflecting region of the light splitting element and then passes through the light combining element to form a first color light during the first time periods the second laser beam passes through the light combining element to form a second color light during the second time period and the fourth time period, the first laser beam forms a third color light by the wavelength conversion module and the light combining element after passing through the transmitting region of the light splitting element during the third time period, and the first color light, the second color light and the third color light from the light combining element form the illumination beam; the at least one light valve is located on a transmission path of the illumination beam, and is configured to convert the illumination beam into an image beam; and the projection lens is located on the transmission path of the image beam, and is configured to project the image beam out of the projection apparatus, wherein a ratio of a duration of the third time period to a duration of the first time period is between 2 and 4, and a ratio of a duration of the second time period or the fourth time period to the duration of the first time period is between 1 and 2.5.
	The closest prior art of record, Fujita, discloses a projection apparatus (see fig.1), comprising an illumination system, at least one light valve (5 in fig.1) and a projection lens (see fig.1, 7), wherein the illumination system is configured to provide an illumination beam and comprises an illumination system for providing an illumination beam, the illumination system comprising: a first laser light source (see 10 in fig.9A), a second laser light source (see 11 in fig.9A), a wavelength conversion module (see 14 in fig.4A), a rotatable light splitting module (see 15 in fig.9A), and a light combining element (DM3, DM4 in fig.9A), wherein, the first laser light source provides a first laser beam in a first time period and a third time period (see blue in fig.5C); the second laser light source provides a second laser beam in a second time period and a fourth time period (see red in fig.5C); the wavelength conversion module (see the light incident on 14 in fig.9A) is located on a transmission path of the first laser beam; the rotatable light splitting module (see 15) comprises: a first rotation axis and a light splitting element, wherein, the first rotation axis is connected to the light splitting element, and the light splitting element is driven to rotate around the first rotation axis; and the light splitting element is disposed on a transmission path of the first laser beam (see the location of 15), and the light splitting element has at least one transmitting region and at least one reflecting region; and the light combining element is located on the transmission path of the first laser beam and a transmission path of the second laser beam (see configuration of fig.9A), when the light splitting element rotates around the first rotation axis, the first laser beam is guided by the reflecting region of the light splitting element and then passes through the light combining element to form a first color light during the first time period (see the reflection of 50 in fig.9A), the second laser beam passes
through the light combining element to form a second color light during the second time period and the fourth time period (see 11 and fig.5C), the first laser beam forms a third color light by the wavelength conversion module and the light combining element after passing through the transmitting region of the light splitting element during the third time period, and the first color light, the second color light and the third color light from the light combining element form the illumination beam (see the operation of fig.5C and see the para. of Embodiment 7); the at least one light valve (see 5 in fig.1) is located on a transmission path of the illumination beam, and is configured to convert the illumination beam into an image beam (see fig.1); and the projection lens (see fig.1, 7) is located on the transmission path of the image beam, and is configured to project the image beam out of the projection apparatus.
	Fujita does not disclose wherein the second color light and the third color light from the light combining element form the illumination beam; the at least one light valve is located on a transmission path of the illumination beam, and is configured to convert the illumination beam into an image beam; and the projection lens is located on the transmission path of the image beam, and is configured to project the image beam out of the projection apparatus, wherein a ratio of a duration of the third time period to a duration of the first time period is between 2 and 4, and a ratio of a duration of the second time period or the fourth time period to the duration of the first time period is between 1 and 2.5.
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882